internal_revenue_service number release date index number -------------- --------------------------- ----------------------------- ---------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------- id no ------------- telephone number --------------------- refer reply to cc psi br01 plr-124211-04 date date -------------------------------------------------- x assets trust trust -------------- -------------------------------------- legend ------------------------------------------------------------ ------------------------------------------------------------ ------------------------------------------------------------ dear -------------- certain rulings under sec_704 of the internal_revenue_code ----------------------- ---------------------- --------------------- ------------------ date date date date -------------------------------------------- facts this letter is in response to your request on behalf of x dates date for based on the materials submitted and representations made within we understand the relevant facts to be as follows trust is a simple_trust created on date trust is also a simple_trust created upon the death of the testor on date x was according to the terms of both trust agreements the income beneficiaries and plr-124211-04 formed on date as a limited_liability_company that is classified as a partnership in an effort to ease the administrative and financial burden of administering and managing trust and trust on date both trust and trust contributed assets to x the remaindermen of both trust and trust will be identical in all circumstances thus no matter how the income and gains are allocated to trust and trust they will ultimately be allocated to the beneficiaries in the same proportions pursuant to x’s governing documents the assets will be revalued at least quarterly and those revaluations will be reflected on the book capital accounts of the partners trust and trust the same governing document also provides that book allocations will be made in accordance with book capital accounts law and analysis sec_1_704-3 provides that for purposes of making reverse sec_704 x has requested a ruling that it qualifies as a securities_partnership within the requested ruling meaning of sec_1_704-3 allocations a securities_partnership may aggregate gains and losses from qualified_financial_assets using any reasonable approach that is consistent with the purpose of sec_704 once a partnership adopts an aggregate approach that partnership must apply the same aggregate approach to all of its qualified_financial_assets for all taxable years in which the partnership qualifies as a securities_partnership sec_1_704-3 defines a securities_partnership as a partnership that is either a management company or an investment_partnership and that makes all of its book allocations in proportion to the partners’ relative book capital accounts except for reasonable special allocations to a partner who provides management services or investment advisory services to the partnership under sec_1_704-3 a partnership is an investment_partnership if on the date of each capital_account restatement the partnership holds qualified_financial_assets that constitute at least percent of the fair_market_value of the partnership’s non-cash assets and the partnership reasonably expects as of the end of the first taxable_year in which the partnership adopts an aggregate approach under this paragraph e to make revaluations at least annually including stock that is actively_traded as defined in sec_1_1092_d_-1 defining actively_traded property for purposes of the straddle rules sec_1_704-3 x is required to revalue capital accounts at least annually as sec_1_704-3 defines qualified assets as any personal_property x represents that it should be treated as an investment_partnership under sec_1_704-3 provides for the rules concerning the full netting x has requested a ruling that it is permitted to make allocations on an aggregate plr-124211-04 all of the assets are actively_traded furthermore book allocations will be made in accordance with book capital accounts requested ruling basis netting the pre-contribution gain_or_loss with respect to contributed_property in accordance with sec_1_704-3 approach of making reverse sec_704 allocations on an aggregate basis to use the full netting approach the partnership must establish appropriate accounts for each partner for the purpose of taking into account each partner’s share of the book gains and losses and determining each partner’s share of the tax gains and losses under the full netting approach on the date of each capital_account restatement the partnership a nets its book gains and book losses from qualified_financial_assets since the last capita account restatement and allocates the net amount to its partners b nets tax gains and tax losses from qualified_financial_assets since the last capital_account restatement and c allocates the net tax gain or net tax loss to the partners in a manner that reduces the book-tax disparities of the individual members or loss allocated to the partners under this paragraph e must a preserve the tax_attributes of each item of gain_or_loss realized by the partnership b be determined under an approach that is consistently applied and c not be determined with a view to reducing substantially the present_value of the partners’ aggregate tax_liability reverse sec_704 allocations is substantial requested ruling reasonable method that is permissible under sec_1_704-3 sec_704 provides that income gain loss and deduction with respect to property contributed to the partnership by a partner is shared among the partners so as to take account of the variation between the basis of the property and to the partnership and its fair_market_value at the time of contribution of tax consequences among partners with respect to pre-contribution gain_or_loss under sec_704 a partnership must allocate income gain loss and deduction with respect to property contributed by a partner to the partnership so as to take into account any variation between the adjusted tax basis of the property and its fair_market_value at sec_1_704-3 states that the purpose of sec_704 is to prevent the shifting sec_1_704-3 states that the character and other tax_attributes of gain x represents that the burden of making sec_704 allocations separately from x has requested a ruling that its method of making the allocations is an sec_1_704-3 provides that the principles of sec_1_704-3 apply to sec_1_704-3 sets forth a special rule allowing certain securities plr-124211-04 the time of contribution this allocation must be made using a reasonable method that is consistent with the purpose of sec_704 allocations with respect to property for which differences between book_value and adjusted tax basis are created when a partnership revalues partnership property under sec_1_704-1 reverse sec_704 allocations a partnership that makes allocations with respect to revalued property must use a reasonable method that is consistent with the purposes of sec_704 and c sec_1_704-3 indicates that sec_704 generally applies on a property-by- property basis therefore in determining whether there is a disparity between adjusted tax basis and fair_market_value the built-in gains and built-in losses on items of contributed revalued property generally cannot be aggregated partnerships to make reverse sec_704 allocations on an aggregate basis specifically sec_1_704-3 provides that for purposes of making reverse sec_704 allocations a securities_partnership may aggregate gains and losses from qualified_financial_assets using any reasonable approach that is consistent with the purposes of sec_704 once a partnership adopts an aggregate approach the partnership must apply the same aggregate approach to all of its qualified_financial_assets for all taxable years in which the partnership qualifies as a securities_partnership sec_1_704-3 and e v describe two approaches to making aggregate reverse sec_704 allocations that are generally reasonable - the partial netting approach and the full netting approach however sec_1_704-3 provides that other approaches may be reasonable in appropriate circumstances methods is not reasonable if the contribution of property or event that results in reverse sec_704 allocations and the corresponding allocation of tax items with respect to the property are made with a view to shifting the tax consequences of built-in_gain or loss among the partners in a maker that substantially reduces the present_value of the partners’ aggregate tax_liability attributes of gain_or_loss allocated to the partners under an aggregate approach must preserve the tax_attributes of each item of gain_or_loss realized by the partnership be determined under an approach that is consistently applied and not be determined with a view to reducing substantially the present_value of the partners’ aggregate tax_liability it is represented that x’s allocations will comply with sec_1_704-3 sec_1_704-3 provides that an allocation method or combination of furthermore sec_1_704-3 provides that the character and other tax x has elected the aggregate method for making reserve sec_704 allocations plr-124211-04 described in sec_1_704-3 after applying the relevant law to the information and representations submitted we rule that x’s method of making reverse sec_704 allocations is a reasonable method within the meaning of sec_1_704-3 provided that a contribution or revaluation of property and the corresponding allocation of tax items with respect to the property are not made with a view to shifting the tax consequences of built-in_gain or loss among the partnership in a manner that substantially reduces the present_value of the partner’s aggregate tax_liability conclusions based on the representations made in the materials submitted and the law as except as specifically ruled upon above we express no opinion on the federal stated above we conclude the following first x qualifies as a securities_partnership as defined in sec_1_704-3 second x is permitted to make allocations on an aggregate basis netting the pre-contribution gain_or_loss with respect to the assets pursuant to sec_1_704-3 finally x’s proposed method of making such allocations is a reasonable method that is permissible under sec_1_704-3 tax consequences of the transactions described above under any provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from any transaction s that are not specifically covered by the above rulings this ruling is limited to allocations of gain_or_loss from the sale_or_other_disposition of qualified_financial_assets made under sec_704 sec_704 and sec_1 a specifically no opinion is expressed concerning allocations of other items other than items of gain_or_loss from the sale or disposition of qualified_financial_assets or the aggregation of built-in gains and losses from qualified_financial_assets contributed to x by any partner other than the partners described in this ruling x must maintain sufficient records to enable it and its partners to comply with sec_704 and sec_737 additionally this ruling applies only to the contributions to x by the partners for which x supplied the specific information concerning the contributed assets as described above and not to any other contributions by the partners or any other future partner provides that it may not be used or cited as precedent this ruling is directed only to the taxpayer requesting it sec_6110 plr-124211-04 letter_ruling will be sent to your authorized representative in accordance with the power_of_attorney on file with this office a copy of this sincerely s david r haglund david r haglund senior technician reviewer branch passthroughs special industries copy of this letter copy for sec_6110 purposes enclosures cc
